Citation Nr: 0313625	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-15 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to 
October 30, 1997 for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.   

The case was previously before the Board in January 2001, at 
which time it was Remanded to obtain additional medical 
records and otherwise afford due process.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 


REMAND

The veteran had a hearing on March 27, 2000 before a member 
of the Board who is no longer employed by the Board.  The 
veteran was advised that the law required that the Board 
Member who conducted the hearing on appeal must participate 
in any decision made on that appeal, and he was informed of 
his right to have another hearing by a member of the Board.  
In May 2003, the veteran requested a hearing before a Board 
member sitting at the RO (i.e., a Travel Board hearing).  A 
Travel Board hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002).  Accordingly, the case is 
remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing. After the hearing 
is conducted, the case should be returned 
to the Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




